DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
Regarding claim 2, a period is missing at the end of the claim.
Regarding claim 11, in line 2, “into first end plate” should be “into the first end plate”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 (from which claim 18 depends) recites the same subject matter as claim 16, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0088853 (Ogilvie) in view of U.S. Patent Application Publication No. 2007/0270958 (Albans).
Regarding claim 1, Ogilvie discloses a method of assembling a spinal implant (100, see Fig. 1), comprising: selecting (see paragraph [0091], e.g.) an upper end plate (upper endplate 200, see Fig. 1) and a lower end plate (lower endplate 200, see Fig. 1), each including an outer surface (204) extending between first and second end surfaces and opposed side surfaces (outer surface 204 has opposed end and side surfaces, see Fig. 6), the upper and lower end plates further including a respective inner surface (206) extending between the first and second end surfaces and opposed side surfaces, the inner surfaces including a coupling recess (214) defined therein; selecting (See paragraph [0091], e.g.) a core (300) configured to releasably engage a retaining groove (222) defined in a peripheral sidewall (220) of each respective coupling recess; advancing the core within the coupling recess of the upper end plate (see paragraph 
Ogilvie fails to disclose wherein the outer surface of each of the upper and lower end plates includes a first convex profile extending between the first and second end surfaces and a second convex profile extending between the opposed side surfaces, the first convex profile and the second convex profile having different curvatures.  However, Albans discloses a spinal implant (210), comprising: an upper end plate (212) and a lower end plate (214), each end plate including an outer surface (218/220) extending between first and second end surfaces and opposed side surfaces, wherein the outer surface includes a first convex profile (Rcs/Rci) extending between the first .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ogilvie in view of U.S. Patent Application Publication No. 2004/0267264 (Konieczynski).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogilvie in view of Albans, and further in view of U.S. Patent Application Publication No. 2004/0267264 (Konieczynski).
Regarding claim 2, Ogilvie fails to disclose further including inserting a tool within a through-bore defined through respective outer surfaces of upper and lower end plates to deform each of the first and second retaining rods. However, Konieczynski discloses a spinal bone implant (210) wherein a core (224) is disposed between two plates (220/220b), wherein the plates include through-bores (228a/228b) defined through respective outer surfaces of the plates, a tool inserted within the through-bores to deform each of first and second retaining materials (232a/232b). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ogilvie such that the pins deformably affix the .
Claims 3, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/009419 (Mantri) in view of U.S. Patent Application Publication No. 2005/0240267 (Randall).
Regarding claims 3, 12, and 20, Mantri discloses a method of assembling a spinal implant, comprising: engaging first (36) and second (38) end plates with a core (26) (see Figs. 2A and 2B), the first and second end plates each having a first side (64/164) for contacting a vertebral body and a second side (62/162) opposite the first side, wherein engaging the first and second end plates includes engaging the second side of each of the first and second end plates (see Figs. 2A and 2B; second sides 62/162 of end plates engaged with core 26); advancing a first retaining pin (82a) into the first end plate and a second retaining pin (182a) into the second end plate (see Fig. 2B).
Mantri fails to disclose after the first and second retaining pins are fully advanced into their respective end plates, deforming the retaining pins to secure the core to the end plates.  However, Mantri discloses that “[i]t should be appreciated, however, that the fixation members 82a and 82b can have any configuration as desired” (see paragraph [0031]).  Additionally, Randall discloses a method of assembling a spinal implant wherein retaining pins (70/80) are used to attach outer segments (30/50)of the implant to a central segment (40) segment of the implant, the method including the step of deforming the retaining pins to secure the segments together after the pins are fully 
Regarding claims 11 and 19, Mantri discloses wherein: advancing the first retaining pin (82a) into first end plate includes advancing the first retaining pin into a first lumen (80a) of the first end plate, the first lumen being defined through a side surface of the first end plate (see Fig. 2B; inserted through a top side of the end plate), and advancing the second retaining pin (182a) into the second end plate includes advancing the second retaining pin into a second lumen (180a) of the second end plate, the second lumen being defined through a side surface of the second end plate (see Fig. 2B; inserted through a bottom side of the end plate).
Claims 5 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mantri in view of Randall, and further in view of U.S. Patent Application Publication No. 2010/0057206 (Duffield).
Regarding claims 5 and 14, Mantri and Randall are silent on whether the retaining pins are each made from titanium.  However, Duffield discloses that pins (39) used to secure parts of a spinal implant (32) are made from titanium.  It would have In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Claims 3, 4, 11, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0187506 (Ross) in view of Randall.
Regarding claims 3, 12, and 20, Ross discloses a method of assembling a spinal implant, comprising: engaging first (14) and second (16) end plates with a core (20) (see Fig.5 and paragraph [0044]), the first and second end plates each having a first side (14a/16b) for contacting a vertebral body and a second side (14b/16b) opposite the first side, wherein engaging the first and second end plates includes engaging the second side of each of the first and second end plates (see Fig. 5 and paragraph [0044]; second sides of end plates engaged with core); advancing a first retaining pin (one of pins 38) into the first end plate and a second retaining pin (another of pins 38) into the second end plate (see Fig. 5 and paragraph [0044]).
Ross fails to disclose after the first and second retaining pins are fully advanced into their respective end plates, deforming the retaining pins to secure the core to the end plates.  However, Randall discloses a method of assembling a spinal implant wherein retaining pins (70/80) are used to attach outer segments (30/50) of the implant to a central segment (40) segment of the implant, the method including the step of deforming the retaining pins to secure the segments together after the pins are fully   It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ross to use deformable retaining pins as suggested by Randall as Randall suggests deformable retaining pins are suitable for securing parts of a spinal implant together.  Additionally, such a modification merely involves substituting one known mechanism for securing spinal implant parts for another known mechanism for securing spinal implant parts with the predictable results being the parts of the spinal implant are secured together.     
Regarding claims 4 and 13, Ross discloses wherein the core is made from an elastomeric material (see paragraph [0029]).
Regarding claims 11 and 19, Ross discloses wherein: advancing the first retaining pin (38) into first end plate includes advancing the first retaining pin into a first lumen (36a) of the first end plate, the first lumen being defined through a side surface of the first end plate (see Fig. 5; inserted through a top side of the end plate), and advancing the second retaining pin (38) into the second end plate includes advancing the second retaining pin into a second lumen (36a) of the second end plate, the second lumen being defined through a side surface of the second end plate (see Fig. 5; inserted through a bottom side of the end plate).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Randall, and further in view of Duffield.
Regarding claims 5 and 14, Ross and Randall are silent on whether the retaining pins are each made from titanium.  However, Duffield discloses that pins (39) used to secure parts of a spinal implant (32) are made from titanium.  It would have In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Randall, and further in view of Ogilvie.
Regarding claims 6-8 and 15-17, Ross fails to disclose wherein the second side of each of the first and second end plates include a coupling recess at least partially defined by a base surface, and the engaging step includes positioning the core within the coupling recess of each of the first and second end plates such that the core contacts the respective base surfaces of the first and second end plates (claims 6 and 15); wherein the engaging step includes: positioning a first flange of the core within a retaining groove of the first end plate, and positioning a second flange of the core within a retaining groove of the second end plate (claims 7, 16, and 17); wherein: positioning the first flange within the retaining groove of the first end plate includes sliding one of the core and the first end plate relative to the other or sliding the core and the first end plate relative to each other, and positioning the second flange within the retaining groove of the second end plate includes sliding one of the core and the second end plate relative to the other or sliding the core and the second end plate relative to each other (claim 8).  However, Ross discloses that “[a] person having ordinary skill in the art will appreciate that virtually any type of connecting element can be used to removably or fixedly attach the endplate members 14, 16 to the central core member 12” (see . 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hewko discloses using a fastener to secure a core to end plates.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773